
	
		II
		112th CONGRESS
		2d Session
		S. 3534
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2012
			Mr. Menendez (for
			 himself and Mr. Kirk) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the statute of limitations for civil actions
		  regarding terrorist acts.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Victims of Terrorism
			 Justice Act.
		2.Statute of
			 limitations for civil actions regarding terrorist acts
			(a)In
			 generalSection 2335 of title 18, United States Code, is
			 amended—
				(1)in subsection
			 (a), by striking four years and inserting 10
			 years; and
				(2)in subsection
			 (b), by striking four years and inserting 10
			 years.
				(b)Effective
			 dateThe amendments made by this section shall apply to—
				(1)proceedings
			 pending in any form on the date of the enactment of this Act;
				(2)proceedings
			 commenced on or after the date of the enactment of this Act; and
				(3)any civil action
			 brought for recovery of damages under section 2333 of title 18, United States
			 Code, provided that such action is filed not later than 6 years after the date
			 of enactment of this subsection.
				(c)Effect of
			 dismissed causes of actionAny private civil action arising from
			 a violation of the Anti-Terrorism Act of 1991 may be refiled not later than 90
			 days after the date of enactment of this Act if the action—
				(1)was dismissed as
			 time barred prior to the date of enactment of this Act; and
				(2)would have been
			 timely filed pursuant to section 2335 of title 18, United States Code, as
			 amended by this section.
				
